Citation Nr: 1523449	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Dianne T. Pulse, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1972 to March 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A Board hearing was held before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing is of record.  

Although the issues on appeal were characterized as entitlement to service connection for PTSD and entitlement to service connection for depression, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issues more broadly as one issue to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were not reviewed by the RO prior to the issuance of the September 2012 statement of the case.  To the extent that the new VA treatment records are relevant to the issue on appeal, this decision remands that claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the September 2012 statement of the case.  See 38 C.F.R. § 20.1304. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that a remand is necessary in this case to provide the Veteran with an additional VA examination.  In August 2010, the Veteran underwent a VA examination.  The examiner diagnosed major depression, determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and stated that the etiology of the depression was unknown as the Veteran was unable to connect it to anything.  First, the examiner did not provide an opinion with an adequate rationale as to depression because the Veteran is not required to link a psychiatric disorder - that is the jurisdiction of a medical professional.  Therefore, an additional opinion in that regard is necessary.  Second, at the March 2015 hearing, the Veteran testified that he was intimidated by the examiner and had not been forthcoming about all of his PTSD symptoms during the examination.  Accordingly, the Board finds that an examination is necessary to provide the Veteran with an opportunity to fully explain his symptoms to the VA examiner.  Third, the Veteran stated that he had nightmares because, during service while he was stationed in South Korea, other soldiers told him that the North Koreans would sneak across the river to kill American soldiers.  See February 2009 VA treatment record.  Thus, an opinion regarding the Veteran's fear of hostile military or terrorist activity must be obtained.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). 

Finally, as the Veteran seeks psychiatric treatment at a VA healthcare facility, while on remand, an attempt should be made to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Memphis VA healthcare system dated from September 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must state all appropriate psychiatric diagnoses.  If depression is not found, the examiner must address the prior diagnosis of record.  

Second, the examiner must explain whether the motor vehicle accident and resulting injuries that the Veteran sustained in June 1975 constitutes a valid stressor for the purpose of a diagnosis of PTSD.  

If the examiner determines that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is (1) related to the motor vehicle accident during service, or (2) due to fear of hostile military activity from when the Veteran was stationed in South Korea.  Additionally, the examiner should also elicit from the Veteran a full history of any instance where he feared hostile military or terrorist activity.  

Third, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested in or is otherwise related to the Veteran's period of service, to include the motor vehicle accident during service.  

The examiner must specifically consider the February 2009 VA treatment record that contains the Veteran's statements that he almost died from an accident while he was stationed in South Korea and that he had nightmares because when he was in South Korea, other soldiers told him that the North Koreans would sneak across the river to kill American soldiers.  The examiner must also consider the testimony provided by the Veteran and his spouse at the March 2015 hearing.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

